 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”), is made as of June 18, 2012, by and
between NILE THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
DARLENE HORTON, M.D. (the “Consultant”).

 

WHEREAS, the Company desires to retain the Consultant to provide the services
described herein as an independent service provider to the Company, and
Consultant desires to render such services in accordance with the terms of this
Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.          Services. The Company hereby engages the Consultant to serve as its
Chief Medical Officer and to render such services as described on Appendix A
attached hereto, as well as such other services as may be agreed to by the
parties from time to time during the term of this Agreement (the “Services”).
Consultant will be available as needed during the term of this Agreement to
perform the Services. Consultant shall report to, and receive direction from,
the Company’s Chief Executive Officer or his designee. Consultant agrees to
render the Services on the terms and conditions set forth herein.

 

2.          Term. This Agreement shall commence on the date hereof and continue
on a month-to-month basis until terminated pursuant to the terms of this
Agreement (the “term”). Either party may terminate this Agreement by providing
thirty (30) days’ written notice to the other.

 

3.          Compensation. As consideration for the performance of the Services,
Consultant shall be paid a monthly fee of Thirty Thousand Dollars ($30,000) (the
“Compensation”), which shall be payable on the last day of each month of the
term of this Agreement and prorated for any partial months. The Company shall
also reimburse Consultant for all reasonable expenses incurred on behalf of the
Company provided such expenses are approved by the Company prior to Consultant
incurring such expense and only if Consultant provides to the Company reasonable
and customary documentation to support the payment of such expenses. Such proper
and authorized expenses shall be itemized on the Consultant’s monthly invoices
to the Company.

 

4.           Confidential Information. Consultant acknowledges and agrees that
in the course of, or incident to, its engagement hereunder, the Company may
provide to the Consultant, or Consultant may otherwise be exposed to,
confidential information relating to the Company. Without the prior written
consent of an executive officer of the Company, except as shall be necessary in
the performance of Consultant’s assigned duties, for a period of five (5) years
from the date of this Agreement, Consultant shall not disclose or use for
consultant’s direct or indirect benefit or the direct or indirect benefit of any
third party, and Consultant shall maintain, both during and after Consultant’s
engagement by the Company, the confidentiality of any Confidential Information
(as hereinafter defined) of the Company. In general, “Confidential Information”
means any and all information of the Company provided to Consultant or otherwise
owned by the Company, including, but not limited to, any information relating
to: research; processes; inventions; products; methods; computer codes or
instructions and related documentation; and materials prepared by Consultant in
the course of, relating to or arising out of his engagement by the Company, or
prepared by any other employee or contractor for the Company, research and
development data, methods, plans and efforts; the identities of customers or
clients, licensors, collaborators, contractors and suppliers and prospective
customers or clients, licensors, collaborators, contractors and suppliers; the
terms of contracts and agreements with customers or clients, licensors,
collaborators, contractors and suppliers; the Company’s relationship with actual
and prospective customers or clients, contractors, licensors, collaborators and
suppliers and the needs and requirements of, and the Company’s course of dealing
with, any such actual or prospective customers or clients, licensors,
collaborators, contractors and suppliers; personnel information; customer and
vendor credit information; and any other materials that have not been made
available to the general public. Failure to mark any of the Confidential
Information as confidential or proprietary shall not affect its status as
Confidential Information under terms of this Agreement. The provisions of this
Section shall not apply to information which (i) was in possession of Consultant
prior to receipt from the Company, as evidenced by Consultant’s written records,
or (ii) is or becomes generally available to the public through no fault of
Consultant, or (iii) becomes available to Consultant from a third party having
the right to make such disclosure. The Company is and shall remain, both before
and after disclosure, the exclusive owner of all its Confidential Information,
including without limitation, all patent, copyright, trade secret, trademark and
other intellectual property rights therein. No license or any other right,
including any right of ownership, is granted to Consultant by this Agreement or
by any disclosure under this Agreement.

 

1

 

 

5.            Inventions or Discoveries.

 

(a)          Consultant acknowledges that any and all writings, documents,
inventions, discoveries, computer software programs or instructions (whether in
source code, object code, or any other form, improvements, algorithms, plans,
memoranda, tests, research, designs, specifications, models, data, diagrams,
flow charts, and/or techniques (whether reduced to written form or otherwise)
that Consultant makes, conceives, discovers or develops, either solely or
jointly with any other person, at any time during the term of this Agreement in
connection with or related to the Services, whether during working hours or at
the Company’s facility or at any other time or location, and whether upon the
request or suggestion of the Company or otherwise, that relate to or are useful
in any way in connection with any business now or hereafter carried on by the
Company (collectively, “Intellectual Work Product”) will be the sole and
exclusive property of the Company. Consultant will promptly disclose to the
Company all Intellectual Work Product and Consultant will have no claim for
additional compensation for the Intellectual Work Product. Consultant hereby
assigns to Company all of Consultant’s rights to the Intellectual Work Product.
Intellectual Work Product shall be deemed Confidential Information and shall be
subject to the provisions of Section 4 hereof.

 

(b)          Consultant acknowledges that all Intellectual Work Product that is
copyrightable shall be considered a work made for hire under United States
copyright laws (the “Copyright Law”). To the extent that any copyrightable
Intellectual Work Product may not be considered a work made for hire under the
applicable provisions of the Copyright law, or to the extent that,
notwithstanding the foregoing provisions, Consultant may retain an interest in
any Intellectual Work Product that is not copyrightable, Consultant hereby
irrevocably assigns and transfers to the Company any and all right, title, or
interest that Consultant may have in the Intellectual Work Product under
copyright, patent, trade secret and trademark law in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration. The Company shall be entitled to obtain and hold in its own name
all copyrights, patents, trade secrets, and trademarks with respect thereto. At
the request of the Company, either before or after the termination of this
Agreement, Consultant shall assist the Company in acquiring and maintaining
copyright, patent, trade secret, and trade mark protection upon, and confirming
the Company’s title tom any Intellectual Work Product. Consultant’s assistance
will include signing all applications for copyrights and patents and other
papers, cooperating in legal proceedings, and taking any other steps considered
desirable by the Company.

 

(c)          The obligations of this Section shall continue beyond the
termination of this Agreement with respect to inventions or other discoveries
conceived or otherwise developed during the term of this Agreement and shall be
binding upon assigns, executors, administrators and other legal representatives.

 

2

 

 

6.            Property. During the term of this Agreement and thereafter, and
except as necessary to Perform the Services hereunder, Consultant shall not
remove from the Company’s offices or premises any documents, records, notebooks,
files, correspondence, reports, memoranda, computer tapes, computer disks or
similar materials of or containing Confidential Information, or other materials
or property of any kind other than in connection with the Services. Upon the
termination of this Agreement, Consultant shall leave with or return to the
Company all originals and copies of the foregoing, as well as other property of
the Company then in Consultant’s possession, whether prepared by Consultant or
by others.

 

7.            Non-Solicitation. Regardless of whether or not this Agreement is
terminated, during the term of the Agreement and for the twelve month period
following termination (the “Restricted Period”), Consultant shall not: (i)
solicit, divert, take away or induce any employee or independent contractor of
the Company to leave the employ or service of the Company; or (ii) employ any
person who was an employee of the Company at any time during the Restricted
Period.

 

8.            Insider Trading. Consultant recognizes that in the course of
rendering the Services, Consultant may receive from the Company or others
information which may be considered “material, nonpublic information” concerning
the Company or another public company that is subject to the reporting
requirements of the Securities and Exchange Act of 1934, as amended. Consultant
agrees NOT to:

 

(a)          Buy, sell or effect any other transaction relating to any stock,
option, bond, warrant or other security of any issuer (including the Company)
with respect to which Consultant is then in possession of material, nonpublic
information received from the Company or others;

 

(b)          Provide the Company with information with respect to any public
company that may be considered material, nonpublic information; or

 

(c)          Provide any person with material, nonpublic information, received
from the Company, including any relative, associate, or other individual who
intends to, or may, (a) trade securities with respect to the entity which is the
subject of such information, or (b) otherwise directly or indirectly benefit
from such information.

 

9.            Indemnification and Release. The Company shall indemnify and hold
Consultant harmless from and against any and all liabilities, losses, damages,
claims, costs, causes of action and expenses, including but not limited to the
costs of defense and attorneys’ fees (collectively, a “Loss”), suffered, paid or
incurred by Consultant relating to the performances of the Services, except to
the extent to which such Loss arose out of or resulted from Consultant’s gross
negligence, recklessness, willful misfeasance or intentional misconduct.
Consultant shall indemnify and hold the Company harmless from and against any
Loss suffered, paid or incurred by the Company relating to or resulting from
Consultant’s breach of his/her obligations under Section 19 hereof.

 

10.          Disclosure. Consultant hereby represents that Consultant is not
subject to any other Agreement that Consultant will violate by signing this
Agreement or performing the Services, including any policy or other requirement
of any employer of Consultant.

 

3

 

 

11.         Successors and Assigns. The Company may assign this Agreement to,
and this Agreement shall bind and inure to the benefit of, any parent,
subsidiary, affiliate or successor of the Company. This Agreement shall not be
assignable by Consultant. For purposes of Sections 4, 5, 6, 7 and 8, all
reference to “the Company” includes all and each of the Company’s subsidiaries
and affiliated entities, including but not limited to parent entities and their
subsidiaries.

 

12.         Entire Agreement: Amendments. This Agreement contains the entire
agreement and understanding of the parties relating to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of every nature between them. This Agreement may not be changed or modified,
except by an agreement in writing signed by both of the parties hereto.

 

13.         Waiver. The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement. Failure of a party to enforce any provision
hereof shall not be deemed a waiver of such party’s right to enforce such
provision in the future.

 

14.         Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, without regard to conflicts
of law principles of California or any other jurisdiction.

 

15.         Invalidity. In case any one or more of the provisions or portions of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the validity of any other provision or portion
of any provision of this Agreement, and any such provision or any such portion
of any provision shall be deemed modified to the extent necessary to make it
enforceable. In the event that a court of competent jurisdiction determines that
one or more of the provisions or portions of the provisions contained in this
Agreement is over broad or over reaching, such provision or portion thereof
shall be deemed modified to the extent necessary to make it enforceable to the
maximum extent allowed by law. If any provision herein is not enforceable as
written, the parties hereto agree that such court shall reform the provision to
provide the maximum restriction enforceable against Consultant and that the
provision, as reformed, shall be enforceable.

 

16.         Survival of Provisions. The respective obligations of the parties
under Sections 4, 5, 6, 7, 8, 19, 20 and 21 of this Agreement shall survive the
termination of this Agreement.

 

17.         Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

 

18.         Gender; Number. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

 

19.         Consultant Relationship. It is understood and agreed that Consultant
shall be acting only in the capacity of an independent contractor insofar as
this Agreement is concerned, and not as a partner, co-venturer, agent, employee,
franchisee or representative of the Company. As such, the payments made by the
Company to Consultant are only for the acceptable performance of the Services.
The Company is interested only in the results obtained under this Agreement; the
manner and means of Consultant’s performance is within Consultant’s sole control
and discretion, as the Company, by this Agreement, is only purchasing
Consultant’s accurate results in connection with the performance of the
Services. Consultant shall be solely liable for all remuneration, compensation,
or other payments which may be due to employees of Consultant, and the Company
shall have no obligation with respect to any employees of Consultant. Consultant
is responsible for all expenses incurred in Consultant’s business operations
including but not limited to federal, state and local taxes, FICA and FUTA
payments, licenses, permits and registration charges, expenses of maintenance,
travel, lodging, equipment, insurance and other expenses incidental to
Consultant’s business.

 

4

 

 

20.         Enforcement. Consultant acknowledges that it is impossible to
measure fully, in money, the injury that will be caused to the Company in the
event of a breach or threatened breach of Consultant’s obligations under
Sections 4, 5, 6 and 7 of this Agreement, and Consultant waives the claim or
defense that the Company has an adequate remedy at law. Consultant shall not, in
any action or proceeding to enforce the provisions of this Agreement, assert the
claim or defense that such a remedy at law exists. The Company shall be entitled
to injunctive relief to enforce the provisions of this Agreement, without
prejudice to any other remedy the Company may have at law or in equity.

 

21.         Notices. All notices or other communications hereunder will be in
writing and will be deemed given on (i) the day given in person, (ii) the next
business day if sent by overnight delivery service to the parties at the
addresses set forth below or to such other addresses as will be specified by
notice to the other parties hereunder or (iii) the next business day if sent by
telefax with electronic confirmation obtained:

 

If to the Company:

 

Nile Therapeutics, Inc.

4 West 4th Avenue, Suite 400

San Mateo, CA 94402

Attention: Chief Executive Officer

Facsimile No.: (415) 875-7075

 

If to Consultant:

 

Darlene Horton, M.D.

[ADDRESS]

 

22.         Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format or
similar data file, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or “.pdf” signature page were an
original thereof.

 

Remainder of page left intentionally blank.

 

Signature page follows.

 

5

 

 

The parties have caused this Agreement to be executed effective as of the date
first set forth above.

 

  Nile Therapeutics, Inc.       By: /s/ Joshua A. Kazam   Name: Joshua A. Kazam
  Its: President & Chief Executive Officer       Consultant:       /s/ Darlene
Horton   Darlene Horton, M.D.

  

6

 

 

Appendix A

 

Description of Services

 

Serve as the Company’s Chief Medical Officer, providing the Company’s medical
leadership and ensuring successful, high quality clinical development programs,
submissions and commercialization readiness. Key interface with external
consultants, academic centers, opinion leaders, and worldwide regulatory
agencies and will be responsible for assessing and making recommendations on new
molecule in-licensing. Will meet with investors, potential partners and present
at scientific and at commercial meetings, on an as-needed basis.

 

Scope of Services:

 

Clinical and Regulatory Leadership

 

·Technical oversight in the design of all clinical research activities

·Responsible for ensuring that clinical data generated for regulatory purposes
meets all necessary regulatory standards

·Promote innovation in study design/methodology, as well as in implementation

·Leadership to the publications strategy for communication of scientific results
of clinical development plan to external community

·Prioritization of team assignments for clinical planning

·Input into all clinical strategy decisions, including primary scientific
negotiator at FDA meetings, EMEA and other BOHs

·Final review and approval of all clinical documents

·Create clinical development strategy for molecules

·Prepares presentations for external audiences, board presentation, etc.

 

Process / Compliance

 

·Ensure that the welfare of clinical trial participants is always top priority

·Assure compliance with local and international regulations, laws, guidance, and
GCP

·Ensure appropriate safety reporting process is followed

 

External Relationships

 

·Scientific ambassador for the company and its molecules

·Build extensive external relationships with experts and physicians in the field
and nurture those relationships

·Establish and build external advisory boards

·Lead in leveraging clinical data into external value by sharing knowledge
through presentations, publications, marketing materials, medical information,
etc

·Interface with current and potential development and commercialization partners

·Investor interactions

 



 

 